Name: 85/106/EEC: Commission Decision of 21 December 1984 authorizing the United Kingdom to apply intra-Community surveillance to imports of certain products falling within headings No 69.11 and No ex 69.12 of the Common Customs Tariff, originating in Romania (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  tariff policy;  trade policy
 Date Published: 1985-02-14

 Avis juridique important|31985D010685/106/EEC: Commission Decision of 21 December 1984 authorizing the United Kingdom to apply intra-Community surveillance to imports of certain products falling within headings No 69.11 and No ex 69.12 of the Common Customs Tariff, originating in Romania (Only the English text is authentic) Official Journal L 044 , 14/02/1985 P. 0031 - 0032*****COMMISSION DECISION of 21 December 1984 authorizing the United Kingdom to apply intra-Community surveillance to imports of certain products falling within headings No 69.11 and No ex 69.12 of the Common Customs Tariff, originating in Romania (Only the English text is authentic) (85/106/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the first paragraph of Article 115 thereof, Having regard to Commission Decision 80/47/EEC of 20 December 1979 on surveillance and protective measures which Member States may be authorized to take in respect of imports of certain products originating in third countries and put into free circulation in another Member State (1), and in particular Articles 2 and 3 thereof, Whereas a request was made under the first paragraph of Article 115 of the Treaty by the United Kingdom Government to the Commission of the European Communities for authorization to apply surveillance and protective measures for tableware and other articles of a kind commonly used for domestic toilet purposes, of porcelain or china, of stoneware, of earthenware or fine pottery and of other kinds of pottery falling within headings No 69.11 and No ex 69.12 of the Common Customs, Tariff, (NIMEXE codes 69.11-10, 90 and 69.12-20, 31, 39, 90) originating in Romania and in free circulation in the other Member States; Whereas in the United Kingdom the importation of the products in question originating in Romania is subject under Council Decision 83/675/EEC (2), to a quantitative quota of £ 400 000 for 1984; Whereas, as a result of these measures, disparities still exist between the conditions governing the importation of the products in question into the different Member States; Whereas statistics show that since the beginning of this year imports to the United Kingdom of the products concerned originating in Romania and in free circulation in the other Member States have amounted to £ 105 000; Whereas with regard to the situation of the national output the information received by the Commission indicates that imports of the products in question originating in third countries have amounted to £ 10,9 million in 1982 to 10,8 million in 1983 and to £ 6,6 million in the first six months of 1984; whereas the market share taken by those imports has amounted to 18 % in 1982 and 1983 and to 17 % in the first six months of 1984; Whereas output of like products in the United Kingdom has amounted to £ 229,5 million in 1982 to £ 248,3 million in 1983 and to £ 140,5 million in the first six months of 1984; whereas the domestic industry's share of the home market has amounted to 82 % in the first six months of 1984; Whereas consumption of like products in the United Kingdom has amounted to £ 139,7 million in 1982, to £ 141,7 million in 1983 and to £ 88,1 million in the first six months of 1984; Whereas the United Kingdom exports of like products in the United Kingdom has mounted to £ 139,7 million in 1982, to £ 141,7 million in 1983 and to £ 88,1 million in the first six months of 1984; Whereas the United Kingdom exports of like products have increased from £ 115 million in 1982 to £ 133 million in 1983 and have amounted to £ 112,5 million in the first 10 months of 1984; Whereas, taking account of the above details on the development of the principal economic factors characterizing United Kingdom productuion as well as the total amount of the Romanian imports concerned, it appears that the conditions laid down in Article 3 of Decision 80/47/EEC for the application of measures in accordance with Article 115 of the Treaty forbidding imports to the United Kingdom of the products concerned originating in Romania and in free circulation in the other Member States have not been met; Whereas, however, taking account of the fact that there has been a pattern of indirect trade in these products originating in Romania and coming from the other Member States, there is the risk that this will rapidly and unforeseeably increase thereby bringing economic problems to the product sector concerned; Whereas, in these circumstances, there is reason to authorize the United Kingdom in accordance with Article 2 of Decision 80/47/EEC to apply a prior intra-Community surveillance to these imports so that any development which would justify the application of the abovementioned protective measures might be seen; Whereas this authorization is to be limited to 30 June 1985, the date of expiry of Commission Decision 83/326/EEC (1) when those products subject to intra-Community surveillance in the different Member States will be completely re-examined, HAS ADOPTED THIS DECISION: Article 1 The United Kingdom is authorized to introduce until 30 June 1985, in accordance with Article 2 of Decision 80/47/EEC, intra-Community surveillance of imports of products specified below, originating in Romania and put into free circulation in the other Member States: 1.2 // // // CCT heading No // Description // // // 69.11 and ex 69.12 (NIMEXE codes 69.11-10, 90 69.12-20, 31, 39, 90) // Tableware and other articles of a kind commonly used for domestic or toilet purposes, of porcelain or china, of stoneware, of earthenware or fine pottery and of other kinds of pottery // // Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 21 December 1984. For the Commission Wilhelm HAFERKAMP Vice-President (1) OJ No L 16, 22. 1. 1980, p. 14. (2) OJ No L 381, 31. 12. 1983, p. 1. (1) OJ No L 175, 30, 6. 1983, p. 1.